Donohue, J.
The plaintiff seeks to recover from the defendant for the amount of a judgment he holds against an insolvent corporation in which the defendant was a stockholder and trustee, the execution having been returned unsatisfied. The grounds of liability charged are that defendant, by the non-filing of the certificate as to payment in of capital, became liable to the extent of his stock, and by the failure, under another section, as trustee, to make and publish the report required by law, he also became liable, as trustee, to pay.
Defendant demurs on the ground that the causes of action are improperly joined. The court below overruled the demurrer, and we think the ruling correct.
*294The defendant, by the demurrer, admits the causes of action stated, and the causes should have been joined. Durant v. Gardner, 10 Abb. 445; S. C., 19 How. 94; Sipperly v. T. & B. R. R. Co., 9 How. 83; Dickens v. N. Y. C. R. R. Co., 13 id. 228.

Judgment affirmed.